Appeal dismissed. Since the appellant’s application for rehearing in this case was allowed, and before the date set for reargument, it has come to the attention of the court that the Legislature has enacted St. 1952, c. 34, clarifying the meaning of § 81 of G. L. (Ter. Ed.) c. 175 by adding to the end of the first sentence thereof a provision reading, “provided, that this section shall not be.construed to prohibit extension of credit to policyholders with respect to such premium,” and further, that the intervener, New England Fire Insurance Rating Association, has withdrawn Rule 52 from its Manual of Rules and Clauses filed with the commissioner. In view of the statute and the action of the intervener association it appears to the court that no judicial decision ought to be made of the issues in this case. The appeal is therefore dismissed, with the consent of all parties, on the ground that the case has become moot.